Order entered June 2, 2015




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-01456-CV

                          SLOAN CREEK II, L.L.C., Appellant

                                          V.

                          THE STATE OF TEXAS AND
                  NORTH TEXAS TOLLWAY AUTHORITY, Appellees

                     On Appeal from the County Court at Law No. 6
                                 Collin County, Texas
                         Trial Court Cause No. 006-3356-2008

                                       ORDER
        Appellant’s unopposed motion for leave to file post-submission letter brief is

GRANTED. We ORDER the letter brief tendered with appellant’s motion filed as of the date

of this order.


                                                 /s/   ROBERT M. FILLMORE
                                                       PRESIDING JUSTICE